Name: Commission Regulation (EEC) No 341/88 of 1 February 1988 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 2 . 88 Official Journal of the European Communities No L 34/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 341/88 of 1 February 1988 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid mana ­ gement (3) lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 4 231 tonnes of skimmed-milk powder to be supplied ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 356, 18 . 12. 1987, p. 8 . O OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . No L 34/2 Official Journal of the European Communities 6. 2. 88 ANNEX LOT A 1 . Operation Nos (') : 1089 to 1093/87  Commission Decision of 15 April 1987 2. Programme : 1987 3. Recipient : World Food Programme, Via delle Terme di Caracalla, I-OOlOO Rome  Telex 626675 WFP I 4. Representative of the recipient (3) : See Official Journal of the European Communities No C 103 of 16 April 19S7 5. Place or country of destination : A1 : Senegal ; A2 : Chad ; A3 : Democratic Yemen ; A4 and A5 : Pakistan 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) (7) (8) : See Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 4 (I.l.B.l to 3) 8 . Total quantity : 1 086 tonnes 9. Number of lots : one (five parties : Al : 70 tonnes ; A2 : 766 tonnes ; A3 : 48 tonnes ; A4 : 50 tonnes ; A5 : 142 tonnes) 10 . Packaging and marking : 25 kg and Official Journal of the European Communities No C 216 of 14 August 1987, pages 4, 5 and 6 (I.l.B.4.3) Supplementary markings on the packaging : Al : 70 tonnes : 'ACTION N0 1089/87 / SÃ NÃ GAL 0234402 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAKAR' A2 : 776 tonnes : 'ACTION N ° 1090/87 / TCHAD 0223801 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / APAPA EN TRANSIT TCHAD' A3 : 48 tonnes : 'ACTION No 1091 /87 / YEMEN PDR 0245301 / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' A4 : 50 tonnes : 'ACTION No 1092/87/87 / PAKISTAN 0214901 / ACTION OF THE WORLD FOOD PROGRAMME / ISLAMABAD' A5 : 142 tonnes : 'ACTION No 1093/87 / PAKISTAN 0245100 / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI'- and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 1 1 . Method of mobilization of the product : Community market  The manufacture of the skimmed ­ milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : -r ­ 17. Period for making the goods available at the port of shipment : 15 to 31 March 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 22 February 1988 at 12 noon 6 . 2. 88 Official Journal of the European Communities No L 34/3 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 March 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 April 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Brussels ; telex : AGREC 22037 B * 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 1 January 1988 fixed by Regulation (EEC) No 3885/87 (OJ No L 365, 24 December 1987, p. 17) No L 34/4 Official Journal of the European Communities 6. 2 . 88 LOT B 1 . Operation Nos ('): 1081 to 1084/87  Commission Decision of 15 April 1987 2. Programme : 1987 3 . Recipient : World Food Programme, Via delle Terme di Caracalla, 1-00100 Rome  Telex 626675 WFP I 4. Representative of the recipient (3) : See Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Mozambique 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) J7) (8) : See Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 4 (I.l.B.l to 3) 8 . Total quantity : 130 tonnes 9. Number of lots : one (four parties : B1 : 8 tonnes ; B2 : 53 tonnes ; B3 : 9 tonnes ; B4 : 60 tonnes) 10 . Packaging and marking : 25 kg and Official Journal of the European Communities No C 216 of 14 August 1987, pages 4, 5 and 6 (I.l.B.4.3) Supplementary markings on the packaging : Bl : 8 tonnes : 'ACÃ Ã O N? 1081 /87 / MOÃ AMBIQUE 0238202 / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / BEIRA' B2 : 53 tonnes : 'ACÃ Ã O N? 1082/87 / MOÃ AMBIQUE 0238202 / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / NACALA' B3 : 9 tonnes : 'ACÃ Ã O N? 1083/87 / MOÃ AMBIQUE 0238202 / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / DURBAN TRANSIT MOÃ AMBIQUE' B4 : 60 tonnes : 'ACÃ Ã O N? 1084/87 / MOÃ AMBIQUE 0238202 / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / MAPUTO' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (1.1 .B.5) 11 . Method of mobilization of the product : Community market  The manufacture of the skimmed ­ milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 15 to 31 March 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the . period allowed for submission of tenders (4) : 22 February 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 March 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 April 1988 (c) deadline for the supply :  6. 2 . 88 Official Journal of the European Communities No L 34/5 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200 , rue de la Loi, B-1049 Brussels ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (s) : Refund applicable on 1 January 1988 fixed by Regulation (EEC) No 3885/87 (OJ No L 365, 24 December 1987, p. 17) No L 34/6 Official Journal of the European Communities 6. 2 . 88 LOT C 1 . Operation Nos ('): 1086 to 1088/87  Commission Decision of 15 April 1987 2. Programme : 1987 3 . Recipient : World Food Programme, Via delle Terme di Caracalla, 1-00100 Rome  Telex 62667S WFP I 4. Representative of the recipient (3) : See Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : CI : Egypt ; C2 + C3 Tunisia 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods : [CI : (2) (6) 0 (8) (9) ; C2 + C3 : (2) (6) f) (8)] : See Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (I.1A) 8 . Total quantity : 500 tonnes 9 . Number of lots : one (three parties : CI : 100 tonnes ; C2 : 250 tonnes ; C3 : 150 tonnes) 10 . Packaging and marking : 25 kg and Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (I . 1.A) Supplementary markings on the packaging : CI : 100 tonnes : 'ACTION No 1086/87 / EGYPT 0259400 / ACTION OF THE WORLD FOOD PROGRAMME / ' ALEXANDRIA' C2 : 250 tonnes : 'ACTION N0 1087/87 / TUNISIE 0258200 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TUNIS' C3 : 150 tonnes : 'ACTION N0 1088/87 / TUNISIE 0269200 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TUNIS' and Official Journal of the European Communities No C 216 of 14 August 1987, page 36 (I.1.A) 11 . Method of mobilization of the product : Community market  The manufacture of skimmed-milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 31 March 1988 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 22 February 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 March 1988 at 12 noon (b) period for' making the goods available at the port of shipment : 15 to 30 April 1988 (c) deadline for the supply :  6. 2. 88 Official Journal of the European Communities No L 34/7 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Brussels ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer : Refund applicable on 1 January 1988 fixed by Regulation (EEC) No 3885/87 (OJ No L 365, 24 December 1987, p. 17) No L 34/8 Official Journal of the European Communities 6. 2. 88 LOT D 1 . Operation No (') : 1058/87 (Commission Decision of 30 June 1987) 2. Programme : 1987 3. Recipient : Pern 4. Representative of the recipient (3) : Oficina Nacional de Apoyo Alimentario (ONAA), Natalio Sanches n ° 220 Piso 1 4, JesÃ ºs MarÃ ­a, Lima, PerÃ º ; tel . 24 24 64 5. Place or country of destination : Peru 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : maximum 370 Bq/kg (6) Q (8) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (I.l.B.l to 3) 8 . Total quantity : 1 600 tonnes 9. Number of lots : one 10 . Packaging and marking : 25 kg and Official Journal of the European Communities No C 216 of 14 August 1987, pages 4, 5 and 6 (I.l.B.4.3) Supplementary markings on the packaging : 1 'ACCIÃ N N ° 1058/87 / LECHE EN POLVO DESCREMADA ENRIQUECIDA CON VITAMINAS A Y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A PERÃ  / DISTRIBUCIÃ N GRATUITA' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (1.1 .B.5) 1 1 . Method of mobilization of the product : Community market  The manufacture of the skimmed ­ milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of landing Callao (Lima)  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Callao, Peru 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 March 1988 18 . Deadline for the supply : 30 April 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 22 February 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 March 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 April 1988 ' (c) deadline for the supply : 15 May 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire , Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Brussels : telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 1 January 1988 fixed by Regulation (EEC) No 3885/87 (OJ No L 365, 24 December 1987, p. 17) 6 . 2. 88 Official Journal of the European Communities No L 34/9 LOT E 1 . Operation No ('): 666/87  Commission Decision of 15 April 1987 2 . Programme : 1 987 3 . Recipient : World Food Programme 4. Representative of the recipient ^) : See Official Journal of the European Communities No C 103 of 16 April 1987 ¢ 5 . Place or country of destination : China 6. Product to be mobilized : skimmed-milk powder 7 : Characteristics and quality of the goods (2) (') Q (8) ( l0) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (I.lA) 8 . Total quantity : 365 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg and Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (LI .A) Supplementary markings on the packaging : 'ACTION No 666/87 / CHINA 0264700 / ACTION OF THE WORLD FOOD PROGRAMME / XINGANG' and Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (I.l A) 1 1 . Method of mobilization of the product : Community market  The manufacture of the skimmed ­ milk powder must be carried out after the award of the tender 1 2 . Stage of supply : free at port of shipment 13 . Port of shipment :  1 4. Port of landing specified by the recipient :  1 5. Port of landing :  1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 31 March 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 22 February 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 March 1988 at 12 noon (b) period for making the goods available at the port of shipment : 1 5 to 30 April 1 988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B- 1 049 Brussels ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 1 January 1988 fixed by Regulation (EEC) No 3885/87 (OJ No L 365, 24 December 1987, p. 17) No L 34/ 10 Official Journal of the European Communities 6. 2 . 88 LOT F 1 . Operation No (') : 864/87 (Commission Decision of 10 February 1986) 2 . Programme : 1986 3 . Recipient : UNHCR 4. Representative of the recipient (3) : See Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Mexico 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2)(") : See Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (I.1.B.1 to 3) 8 . Total quantity : 150 tonnes 9 . Number of lots : one 10 . Packaging and marking : 1 kg (Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (I.l.B.l to 4.1 ) Supplementary markings on the packaging : 'ACCIÃ N N ° 864/87 / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA AL PROGRAMA DE AYUDA A LOS REFUGIADOS DEL ALTO COMISARIADO PARA REFUGIADOS DE LAS NACIONES UNIDAS / DISTRIBUCIÃ N GRATUITA / PUERTO COATZACOALCOS' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 1 1 . Method of mobilization of the product : Community market limited to Northern Ireland The manufacture of the skimmed-milk powder and the incorporation of vitajnins must be carried out after the award of the tender 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Puerto Coatzacoalcos 16 . Address of the warehouse and, if appropriate , port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 March 1988 18 . Deadline for the supply : 30 April 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (*): 22 February 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 March 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 April 1988 (c) deadline for the supply : 31 May 1988 22. Amount of the tendering security : 20 ECU per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200 , rue de la Loi, B- 1 049 Brussels ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 1 January 1988 fixed by Regulation (EEC) No 3885/87 (OJ No L 365, 24 December 1987, p. 17) 6. 2. 88 Official Journal of the European Communities No L 34/ 11 LOT G 1 . Operation No (') : 1078/87 (Commission Decision of 27 July 1987) 2. Programme : 1987 3 . Recipient : National Authorizing Officer, Office of the President, Sierra Leone 4. Representative of the recipient (3) : Dr F. MacBailey, National Authorizing Officer, Office of the President, Tower Hill, PO Box 1402, Freetown, Sierra Leone 5 . Place or country of destination : Sierra Leone 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (I.l.B.l to 3) 8 . Total quantity : 400 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg and Official Journal of the European Communities No C 216 of 14 August 1987, pages 4, 5 and 6 (I.l.B.4.3) Supplementary markings on the packaging : 'ACTION No 1078/87 / SKIMMED-MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO SIERRA LEONE / FOR FREE DISTRIBUTION' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 1 1 . Method of mobilization of the product : Community market  The manufacture of the skimmed ­ milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of landing  Freetown  landed 13 . Port of shipment :  i / 14. Port of landing specified by the recipient :  15. Port of landing : Freetown, Sierra Leone 16 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 March 1988 18 . Deadline for the supply : 30 April 1988 , 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 22 February 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 March 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 April 1988 (c) deadline for the supply : 15 May 1988 22. Amount of the tendering security : 20 ECU per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73 , 200, rue de la Loi, B- 1 049 Brussels ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : ' Refund applicable on 1 January 1988 fixed by Regulation (EEC) No 3885/87 (OJ No L 365, 24 December 1987, p. 17) No L 34/ 12 Official Journal of the European Communities 6. 2. 88 Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary, the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commision delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 Is) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (') The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. Q Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious diesease during the 90 days prior to the processing. (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . (9) Certificate of radioactivity authenticated by an Egyptian embassy. (10) The milk powder must be obtained by the process Mow-heat temperature expressed whey protein nitrogen, maximum 6,0 mg/g' and correspond to the characteristics mentioned in Annex I of Regulation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978 , p. 19). However, concerning the 'total colony count' the stan ­ dard ADMI Standard Methods ED, 1971 , pages 16 to 21 can be used instead of the international standard FIL 49 : 1970 . (") The shipping documents must include a certificate of origin and a health certificate stating that the milk comes from animals free of foot-and-mouth disease . These documents must be stamped by the Mexican consulate in the country exporting the milk.